Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/22 has been entered.
 
Acknowledgments

3.	This office action is in response to the reply filed on 11/18/22.  In the reply, the applicant amended claim 1; canceled claim 13; added new claim 14 Claims 1-12 and 14 are pending. 

Information Disclosure Statement
4.	The information disclosure statements (IDS) submitted on 8/29/22; 6/28/22 are in compliance with the provisions of 37 CFR 1.97(b).  Accordingly, the IDSs are being considered by the Examiner.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

8.	Claims 1-10, 12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cabiri (US 9,427,529) in view of Gross et al. (US 5,991,655) (“Gross”) further in view of Hann (US 2013/0338480).  Cabiri discloses: 
A drug delivery device 1500 (Figs. 12A-C) comprising: a housing 1512 having an exterior surface; an opening 1654 (needle is inserted through the septum C19L38-46) formed in the exterior surface of the housing; a reservoir 1550 disposed at least partially within the housing; a delivery member 1614 (needle) having a proximal end connected or configured to be connected in fluid communication with the reservoir and a distal end configured to extend through the opening in an operative state; an adhesive 778 disposed at the exterior surface of the housing for releasably attaching the drug delivery device to skin of a patient.
As applicant argues, Cabiri’s skin contact sensor 1524 is not an electrical skin contact sensor. Gross, in the analogous art, teaches a drug delivery device with an electrical skin contact sensor 56, and (claim 2) a controller 51 coupled to the electrical skin contact sensor.  (claim 3) A wireless transmitter 55 is coupled to the controller. C6L6-60.  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the mechanical skin contact sensor 1524 of Cabiri with the electrical skin contact sensor as taught by Gross to ensure safety to a user by increasing automation and reliance less on user operation for drug delivery.
Cabiri in view of Gross teaches the invention as substantially claimed but does not directly disclose the drug delivery device being configured or programmed to determine if the removable cover has been removed from the housing prior to or independent of use of the electrical skin contact sensor for sensing contact with the skin of the patient.  The adhesive 778 of Cabiri is covered by a removable cover 1085 coupled with the housing, see Fig. 10D.  Hann, in the analogous art, teaches waking of the sensing module 48 when the adhesive cover is removed when being taken out of the packaging [0050,0053,0058].  This is separate from the sensor 56 that takes impedance readings to sense the location of the catheter [0050,0053,0058].  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cabiri/Gross with the initiation switch to a sensing module that is initiated when the adhesive cover is removed [0053] as taught by Hann to conserve battery power of the device by not waking electronics until necessary before use (when cover is removed from adhesive, indicating use is imminent). 
(claim 1, 14) The user in Hann is alerted if or when the removable cover has been removed from the housing because the power and initialization of the circuitry of the module 48 would not work if the cover had not been removed since it is when the cover is removed that the power is turned on and the circuitry is initialized [0058].  If the LEDs flash or optionally the piezo horn sounds, then the power is on and the circuitry is initialized (cover removed); if no flashing lights or sounds then the power is off and the circuitry not yet initialized (cover intact)—the user is aware of this juxtaposition and thus as claimed, alerted.  Further, as to claim 14, as stated above, the lights or sounds are an alert to the patient if or when the removable cover has been removed from the housing.
(claim 4) The controller of Gross further is capable of determining if the drug delivery device is in contact with the skin of the patient based on output from the electrical skin contact sensor and controls the wireless transmitter to wirelessly transmit a report (LED 59) representative of contact between the drug delivery device and the skin of the patient. C6L30-67.
(claim 5) Gross: the controller is programmed to repetitively determine at predefined time intervals if the drug delivery device in in contact with the patient. C6L43-60
(claims 6, 12) Gross: the adhesive 22,23 is an electrically conductive adhesive integrally formed (the adhesive itself is electrically conductive) with the electrical skin contact sensor and covered by a sheet 25.
(claim 7) Gross: the controller is programmed to determine (a) if the adhesive has been exposed and (b) if the drug delivery device is in contact with skin of the patient and, if (b) does not occur within a predefined time period after (a), output a control signal to a controllable element.  C6L23-60 (if drug delivery device is in contact with the skin as sensor detects, then adhesive will also be exposed.
(claims 8-10) Gross: the electrical skin contact sensor comprises first and second electrically conductive members 53,53, Fig. 6 to form a closed electrical circuit with the skin of a patient when the housing is in contact with the skin of the patient C6L30-42

9.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Cabiri in view of Gross in view of Hann further in view of Bronfeld et al. (US 2010/0049126) (“Bronfeld”).
 Cabiri/Gross/Hann discloses the invention as substantially claimed, see above.  However, Cabiri/Gross/Hann does not directly disclose the opening (for the needle) being disposed between the first and second electrically conductive members. Bronfeld, in the analogous art, teaches this configuration of sensors, conductive members 26. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Cabiri/Gross/Hann with the sensors of Gross surrounding a needle insertion point (rather than iontophoretic reservoirs) as taught by Bronfeld to ensure proper skin adherence to increase the safety of the needle insertion on a flat surface.

Response to Arguments
10.	Applicant's arguments have been fully considered but they are not persuasive.  With regard to the alert, examiner has rejected this newly added limitation (claim 1 and claim 14) above.
Further, Applicant continues to argue the combination of Cabiri and Hann does not provide evidence which recognizes a benefit (power-saving effect) to waiting to wake up electronics until after a component has been removed from a device.  The fact that in Hann the power does not turn on and the circuitry of the module is not initialized until the user removes the adhesive backing cover from the sensing module 48 [0058] provides evidence and disclosure that this is a power-saving effect.  Obviously the power must have been off in the packaging, thus, only powering on the module once the use is imminent (adhesive cover removed, now ready for attachment to skin and use) is a power conservation effect.  
Cabiri is ready for combination with Hann for this effect since Cabiri does recognize a power-saving need by itself only activating (engaging) the power and control system 1400 once the drug pump is in contact with the body of the user, C17L18-24.  This directly supports examiner’s concern about activation of Cabiri’s drug pump 1500 before “use is imminent”, contrary to applicant’s argument.  The combination is obvious and not impermissible hindsight as argued.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEANNA K HALL whose telephone number is (571)272-2819. The examiner can normally be reached M-F 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DEANNA K HALL/Primary Examiner, Art Unit 3783